Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed May 18, 2022 has been entered.  Claims 1-8 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	Claims 1-8 are objected to because of the following informalities:
Claim 1 recites the limitation, “recording upcoming events related to the personal injury incident through an events module and displayed by the medical treatment calendar module.” This limitation should be amended to correct grammatical mistakes. For example, this limitation could be amended to state, “recording upcoming events related to the personal injury incident through an events module, wherein the upcoming events are displayed by the medical treatment calendar module.”
Claim 1 recites the limitation, “and the task and the document generated by the workflow module uses data recorded from the case detail module, the medical treatment calendar module, and the pain journal module to make the document being customized for the claimant and another party…” Amending this limitation could improve claim clarity. For example, this limitation could be amended to state, “and the task and the document generated by the workflow module uses data recorded from the case detail module, the medical treatment calendar module, and the pain journal module to customize the document for the claimant and another party…” Similar issues are present in claim 5.
Claim 1 recites the limitation, “generating tasks with deadlines by the workflow module and send to the events module for recordation.” This limitation should be separated into two distinct limitations. For example, this limitation could be rewritten to state, “generating tasks with deadlines by the workflow module; sending the tasks to the events module for recordation.”
Claim 5 recites the limitation, “generat at least one task with at least one document and facilitate the generation of custom-tailored workflow between the claimant and another party, and the task and the document uses the recorded information…” This limitation should be amended to correct grammatical mistakes. For example, this limitation could be amended to state, “generate at least one task with at least one document and facilitate the generation of custom-tailored workflow between the claimant and another party, wherein the task and the document use the recorded information…”
	Appropriate correction or clarification is requested.

Claim Rejections - 35 USC §112(b)
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation, “generating tasks with deadlines by the workflow module and send to the events module for recordation.” It is unclear whether the “tasks” recited in this limitation correspond to the tasks generated by the workflow module in the previous limitation (i.e., “generating at least one task with at least one document through a workflow module”). For the purpose of examination, the tasks recited in this limitation refer to the tasks generated in the previous limitation. In other words, this limitation has been interpreted as further limiting the tasks generated in the limitation that states, “generating at least one task with at least one document through a workflow module.”
Since claims 2-4 include the respective limitations of claims 1, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim 1 recites the limitation, “wherein the case detail module, the medical treatment calendar module, the pain journal module, the update request module, the events module, the workflow module, the shared documents module, the task module, and the rewards module are set in a processor.” There is insufficient antecedent basis for this limitation in the claim. Specifically, this limitation recites the term “the task module.” However, claim 1 does not recite a limitation that introduces this term. Therefore, for the purpose of examination, this limitation has been interpreted as stating, “wherein the case detail module, the medical treatment calendar module, the pain journal module, the update request module, the events module, the workflow module, the shared documents module, 
Since claims 2-4 include the respective limitations of claims 1, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim 5 recites the limitation, “record scheduled medical treatment appointment for the claimant by adding appointment though the processor.” The wording of this limitation renders the limitation indefinite. Specifically, the phrase “by adding appointment through the processor” is unclear in this context. It appears that this limitation corresponds to the limitation of claim 1 that states, “recording a scheduled medical treatment appointment for the claimant through a medical treatment calendar module.” However, it is unclear if the process of adding the appointment through the processor involves adding the appointment to the calendar, storing the appointment in a memory, or another method of managing data corresponding to the appointment. For the purpose of examination, this limitation has been interpreted as stating, “record a scheduled medical treatment appointment for the claimant.”
Since claims 6-8 include the respective limitations of claims 5, these claims are rejected for the grounds and rationale used to reject claim 5. Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim 8 recites the limitation, “wherein the processor is further configured to display the documents to the claimant and other involved parties through the shared document module.” There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 5, from which claim 8 depends, does not reference a “shared document module.” Therefore, for the purpose of examination, this limitation has been interpreted as stating, “wherein the processor is further configured to display the documents to the claimant and other involved parties through a shared document module.”
Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

7.	Claims 1-8 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
8.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-4), and a machine (claims 5-8, where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
9.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method for processing legal claims in the personal injury industry, the method comprising: 
accessing, by a claimant, a [[client portal]]… the claimant having been involved as an injured individual in a personal injury incident; 
scheduling… medical treatment for the claimant; 
documenting, by the claimant, physical and mental pain…; 
communicating, between the claimant and a firm…; 
generating at least one task with at least one document… wherein the [[workflow module]] facilitates the generation of custom-tailored workflow between the claimant and another party, and the task and the document… uses data… to make the document being customized for the claimant and another party; 
generating tasks with deadlines…; and
awarding points to the claimant… the points being exchangeable for a prize.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial and legal interactions (e.g., here, processing a legal/insurance claim). 

Step 2A, Prong 2
10.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g., a processor, a client portal, a software application, a case detail module, a medical treatment calendar module, a pain journal module, an update request module, an events module, a workflow module, a shared documents module, and a rewards module). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitation, “wherein the case detail module, the medical treatment calendar module, the pain journal module, the update request module, the events module, the workflow module, the shared documents module, the task module, and the rewards module are set in a processor.” As described in the Non-Final Rejection dated February 18, 2022, the examiner has interpreted this limitation as stating that the modules (e.g., a case detail module, a medical treatment calendar module, etc.) are software modules that are executable by the processor. As stated in MPEP 2106.05(f)(2), merely requiring the use of software to tailor information and provide it to the user on a generic computer does not integrate the abstract idea into a practical application. 
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and software programming. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
delivering, between the claimant, the insurance company, and the firm, the documents; and 
generating tasks with deadlines by the workflow module and send to the events module for recordation.
	These limitations merely state that the data are transmitted between the various parties involved in the personal injury claim. These limitations amount to no more than merely transmitting/outputting data, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claim 1 also recites the following limitations:
recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident; 
recording a scheduled medical treatment appointment for the claimant through a medical treatment calendar module; 
recording, by the claimant, completed medical treatment through the medical treatment calendar module; and
recording events related to the personal injury incident through an events module.
	These limitations merely recite process steps for recording/storing various information regarding the claimant and the process for facilitating the personal injury claim. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity ((See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
11.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a processor, a client portal, a software application, a case detail module, a medical treatment calendar module, a pain journal module, an update request module, an events module, a document module, and a rewards module), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 62). 
	Additionally, the following limitations identified as insignificant extra-solution activity (merely transmitting/outputting data) has been reevaluated is Step 2B:
delivering, between the claimant, the insurance company, and the firm, the documents; and 
generating tasks with deadlines by the workflow module and send to the events module for recordation.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely transmitting/outputting data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Additionally, the following limitations identified as insignificant extra-solution activity (merely storing data) have been reevaluated is Step 2B:
recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident; 
recording a scheduled medical treatment appointment for the claimant through a medical treatment calendar module; 
recording, by the claimant, completed medical treatment through the medical treatment calendar module; and
recording events related to the personal injury incident through an events module.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely transmitting/outputting data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
12.	Independent claim 5 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 5 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 5 and 1 is that claim 5 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 5 recites generic computer components (e.g., a processor and a software application) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 5, claim 5 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
13.	Dependent claims 2-4 and 6-8 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2 and 6 state that the claimant accesses the client portal at any time. This limitation merely provides further detail regarding the client portal recited in claims 1 and 5. Simply stating that the client portal may be accessed by the claimant at any time does not provide any indication of an improvement to insurance claim processing technology or any other technical field. Rather this merely defines when the application may be accessed.
	Claims 3 and 7 simply provide further description to the “document” recited in claims 1 and 5. Merely stating that the document comprises at least one of a claimant medical record, a financial record, and an insurance claim does not provide any indication of an improvement to insurance claim processing technology or any other technical field. Rather this merely defines the type of document that may be generated.
	Claim 4 simply states that the documents are viewed by the claimant and other involved parties through a users module and/or a shared document portal. This limitation simply refines the abstract idea because it recites a process step (i.e. viewing information within a document) that falls under the category of organizing human activity, namely processing a legal/insurance claim, as described above regarding claim 1.
	Claim 8 simply states that the processor displays the documents to the claimant and other parties. This limitation amounts to no more than merely outputting/diplaying data, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely outputting/displaying data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Pre-Grant Publication No. 20150242956) in view of Soyao (U.S. Pre-Grant Publication No. 20150216413) and Herron (U.S. Pre-Grant Publication No. 20030028404).

Claim 5
	Regarding Claim 5, Schultz teaches:
A claim management system for processing legal claims in the personal injury industry, the system comprising: At least one processor configured to (See at least Paragraph 1: Describes a system for facilitating a claim for an injured worker. The system may comprise a plurality of modules of computer program instructions executable by a processor to facilitate the disclosed processes [See Paragraph 61]):
access, by a claimant, a client portal through a software application, the claimant having been involved in a personal injury incident (See at least Paragraphs 38 and 39: The employee [i.e. the claimant] may access a mobile application. The employee may access a web portal via the mobile application to view and manage their claims [See Paragraph 43]. The claim may be for an injury sustained by the claimant [See Paragraph 4]);
record, by the claimant, a personal injury claim, wherein the personal injury claim comprises recorded information documenting the personal injury incident (See at least Paragraphs 40 and 41: In the event of an injury, the employee may report the injury and provide relevant information regarding the injury through the mobile application);
record scheduled medical treatment appointment for the claimant by adding appointment through the processor (See at least Paragraph 56: The mobile application may also facilitate communication between the employee and a physician to schedule appointments);
communicate between the claimant and another party (See at least Paragraph 49: If the injured employee wishes to engage legal counsel, the mobile application may provide lawyer recommendations and facilitate the communication of information between all parties); and
record events related to the personal injury incident (See at least Paragraph 43: Relevant parties to the claim process may update status information related to the claim and its processing via the mobile application. Additionally, information regarding the treatment of the employee may be updated [See Paragraphs 45-47]).

	Regarding Claim 5, Schultz does not explicitly teach, but Soyao, however, does teach:
document, by the claimant, physical and mental pain (See at least Paragraph 29: Describes a computer application configured to solicit and collect patient data from a patient. The application may comprise a symptom tracker widget where the user may record their symptoms and degree of pain or discomfort associated with the symptom. The application may also comprise a psychosocial journal for documenting the user's mental health); and
award points to the claimant for utilizing the software application, the points being exchangeable for a prize (See at least Paragraph 157 and 158: The user may receive rewards points for utilizing the application and completing tasks. The points may be redeemed for a reward).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz and Soyao in order to promote patient/claimant engagement, and ignite interest, excitement, and motivation to sustain self-care and achieve better health outcomes (Soyao: Paragraph 59).

	Regarding Claim 5, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
generating at least one task with at least one document and facilitate the generation of custom-tailored workflow between the claimant and another party (See at least Paragraphs 171-175: The claim processing system may generate a "user permission profile" [i.e., a document, See Figure 7A] that comprises a series of tasks [i.e. workflow] regarding the claim that must be completed. These tasks may be assigned to various suppliers [i.e., lawyers, See Paragraph 44], insurers, and claim users [i.e. the claimant]), and
the task and the document uses the recorded information and the events related to the personal injury incident to make the document being customized for the claimant and another party (See at least Paragraphs 171-175: The user permission profile is generated according to tasks and information regarding the filed claim [i.e., recorded information and events related to the personal injury claim]); and
delivering, between the claimant and another party, the documents (See at least Paragraphs 182 and 183: The various parties may be notified of a pending task via email. The parties may then access the claims processing portal where they are provided various screens [i.e. documents] where they may input any required information).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 7
	Regarding Claim 7, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
wherein the document includes at least one of the following: a claimant medical record, a financial record, and an insurance claim (See at least Paragraph 172: The user permission profile [i.e. the document] comprises various information regarding an insurance claim [i.e. medical information, payment information, accident details, attorney information, etc.]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 8
	Regarding Claim 8, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
wherein the at least one processor further configured to viewing the documents by the claimant and other involved parties through shared document portal (See at least Paragraph 75 and 76: The various entities may access information regarding the claim [i.e. the documents] through a user interface displayed within a web browser [i.e. a shared document portal, See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).
	

17.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Pre-Grant Publication No. 20150242956) in view of Soyao (U.S. Pre-Grant Publication No. 20150216413) and Herron (U.S. Pre-Grant Publication No. 20030028404), and in further view of Cameron (U.S. Pre-Grant Publication No. 20110029444).

Claim 6
	Regarding Claim 6, the combination of Schultz, Soyao, and Herron does not explicitly teach, but Cameron, however, does teach:
wherein the claimant accesses the client portal at any time (See at least Paragraph 59: Describes an online "portal" that allows a property owner to access and manage information regarding a strata scheme. The user may access the online portal 24/7 [i.e., at any time]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, Herron, and Cameron in order to allow access to the portal during times where a conventional management service would ordinarily be unavailable (e.g. after close of business) by virtue of the online functionality (Cameron: Paragraphs 59-62). This reduces the burden on the parties involved by allowing them to complete tasks at a time that is most convenient for their schedule.

Response to Arguments
18.	Applicant’s arguments filed May 18, 2022 have been fully considered. 

Arguments regarding 35 U.S.C. 112
19.	The rejections under 35 U.S.C. 112(a) and (b) presented in the Non-Final Rejection dated February 18, 2022 have been withdrawn in response to the applicant’s amendments. However, the applicant’s amendments present additional issues under 35 U.S.C. 112(b) as described above.

Arguments regarding 35 U.S.C. 101
20.	Applicant’s arguments (Amendment, Pgs. 12 and 13) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
	Additionally, on page 13 of their remarks, the applicant argues, “Aligned to the above arguments under 35 USC 103 Rejections, Applicant believe that the difference between amended Claim 1-8 and cited references, and arguments/evidence thereof have retained more additional elements that amount to “significantly more” than the abstract idea into those Claims 1-8.” The examiner notes that preemption is not a standalone test for patent eligibility. Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim (See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017)).  While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility (Ariosa, 788 F.3d 1379). 
	Additionally, on page 13 of their remarks, the applicant argues, “Furthermore, according to the amended claims submitted, the present invention has given more meaningful functions to the processor, rather than just let the processor do the normal calculation. Therefore, the revised present invention includes limitations or additional elements that integrate the abstract idea into a practical application.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims do not recite any limitations that amount to an improvement to the functioning of a computer. Rather, the claims simply recite generic computer components and software modules to implement the abstract idea on a computer. 
	Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments regarding 35 U.S.C. 103
21.	The applicant’s arguments concerning the prior art rejection of claims 5-8 under 35 U.S.C. 103, including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive.  Applicant is directed to the discussion of the references of record above in view of the amended claims and the prior art rejections pertaining thereto.
On page 12 of their remarks, the applicant argues, “Like reason stated above in "Rejections to Claim 1", it is believed that the amended claim 5 is narrowed compares to the original one and is believed to be distinct from the cited references.” However, the examiner notes that many of the applicant’s arguments regarding claim 1 correspond to limitations that are not recited in newly amended claim 5. Therefore, these arguments are moot. However, the examiner has addressed the applicant’s arguments that are also relevant to claim 5 below.
Additionally, on page 8 of their remarks, the applicant argues, “the cited reference does not disclose the documents and workflow are custom-tailored using the latest data provided by the client.” The examiner respectfully disagrees. As described above, Herron discloses a claim processing system that generates a "user permission profile" (i.e., a document, See Figure 7A) that comprises a series of tasks regarding the claim that must be completed. The series of tasks disclosed by Herron corresponds the “custom-tailored workflow” as recited in claim 5. 
Additionally, on page 9 of their remarks, the applicant argues, “Although Soyao or Allen may indicate the customized form or Healthy Quests, they are actually different from the present invention since they didn't use the latest data entered by the client… As far as Soyao is concerned, Healthy Quests are completely different in nature from the custom-tailored workflow highlighted in the present invention.” The examiner notes that Soyao and Allen were not used to reject the limitations of claim 5 regarding the generation of the “custom-tailored workflow.” Rather, these limitations are disclosed by Herron (See the 103 rejection above). Therefore, this argument is moot.
Additionally, on page 10 of their remarks, the applicant argues, “Schultz specifically only deals with Workers Compensation Claims and as such, that patent is limited to injuries sustained on the job and only if the workers' compensation claimant files an actual claim with their employer and/or an Application for Adjudication of Claim with the Workers' Compensation Appeals Board (WCAB). Such process is wholly dissimilar with the processing of a personal injury insurance claim, of which the present invention is concerned.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims do not recite any limitation indicating that the injury sustained by the claimant cannot be associated with a worker’s compensation claim. Rather, claim 5 simply states that the claimant has been involved in a personal injury incident. Similarly, the applicant’s specification does not explicitly define a “personal injury incident” as an incident that does not involve a worker’s compensation claim. Paragraph 62 of the applicant’s specification states that, “the personal injury incident may include an automobile accident, a medical injury/disease, and/or a general insurance claim.” However, this definition is not limiting.
Therefore, for at least the reasons described above, the rejection of claims 5-8 under 35 U.S.C. 103 has been maintained.

The rejection of claims 1-4 under 35 U.S.C. 103 have been withdrawn in response to the applicant’s amendments. Claim 1 recites the limitation, “generating at least one task with at least one document through a workflow module, wherein the workflow module facilitates the generation of custom-tailored workflow between the claimant and another party, and the task and the document generated by the workflow module uses data recorded from the case detail module, the medical treatment calendar module, and the pain journal module to make the document being customized for the claimant and another party.” Herron (U.S. Pre-Grant Publication No. 20030028404) most closely teaches the limitation identified above. Herron discloses a claim processing system that generates a "user permission profile" (i.e., a document, See Figure 7A) that comprises a series of tasks (i.e., workflow) regarding the claim that must be completed. These tasks may be assigned to various suppliers (i.e., lawyers [See Paragraph 44], insurers, and claim users [i.e., the claimant]). The user permission profile is generated according to tasks and information regarding the filed claim (i.e., data recorded form a case detail module). However, Herron does not explicitly teach that the user permission profile is generated using information corresponding to a medical treatment calendar module (e.g., scheduled medical appointments) and a pain journal module (e.g., physical and mental pain experienced by the user). 

Citation of Pertinent Prior Art
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Snyder (U.S. Pre-Grant Publication No. 20140067428): Describes systems and methods for automating and managing the workflow within the insurance industry, including the development of line of business task lists and task scheduling for insurance agents, insurance brokers, insurance underwriters, and insurance carriers.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/               Examiner, Art Unit 3696                                                                                                                                                                                         
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696